DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.  
Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed to a process (claim 10, a method), machine (claim 1 of a system), or manufacture (claim 19, encoding a method on a non-transitory computer readable medium), which are statutory categories. 
However, evaluating claim 1, under at Step 2A, Prong One, the claim is directed to the judicial exception of an Abstract idea using the grouping of a mathematical relationship.  The limitations include 
obtaining acceleration information of a first vehicle, the acceleration information defining an acceleration probability distribution of the first vehicle; 
obtaining image information of the first vehicle, the image information defining an image of the first vehicle; determining whether a brake light of the first vehicle is on or off based on the image of the first vehicle; and 


Next, Step 2A, Prong Two evaluates whether additional elements of the claim “integrate the abstract idea into a practical application” in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The claim does not recite additional elements that integrate the judicial exception into a practical application.  Therefore, the claims are directed to an abstract idea. 

At Step 2B, consideration is given to additional elements that may make the abstract idea significantly more.  Under Step 2B, there are no additional elements that make the claim significantly more than the abstract idea.  
The elements of “one or more processors” and “a memory storing instructions” are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system (Alice Corp. Pty. Ltd. v. CLS Bank Int’l 573 U.S. __, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014)).
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea itself.
Therefore the claims are found to be patent ineligible.  

            The additional limitations of claims 2-3, and 5-9 are merely extensions of abstract ideas or with only generic elements. The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea.
            The additional limitations of claims 4-5 are not significantly more than the abstract idea, because mounting a sensor that collects data is extra solution activity.
Evaluating claim 10, under at Step 2A, Prong One, the claim is directed to the judicial exception of an Abstract idea using the grouping of a mathematical relationship.  The limitations include 
obtaining acceleration information of a first vehicle, the acceleration information defining an acceleration probability distribution of the first vehicle; 
obtaining image information of the first vehicle, the image information defining an image of the first vehicle; 
determining whether a brake light of the first vehicle is on or off based on the image of the first vehicle; and 
generating, based on a determination that the brake light of the first vehicle is on, a calibrated acceleration probability distribution of the first vehicle based on the acceleration probability distribution of the first vehicle and a braking-calibration curve.
The elements of “one or more processors” and “storage media storing machine-readable instructions” are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components Alice Corp. Pty. Ltd. v. CLS Bank Int’l 573 U.S. __, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014)).
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea itself.
Therefore the claims are found to be patent ineligible.  
Dependent claim(s) 11-18 when analyzed individually and as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) amount to significantly more than the judicial exception.
            The additional limitations of claims 11-12 and 15-18 are merely extensions of abstract ideas or with only generic elements. The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea.
            The additional limitations of claims 13-14 are not significantly more than the abstract idea, because mounting a well-understood sensor that collects data is extra solution activity.

Evaluating claim 19, under at Step 2A, Prong One, the claim is directed to the judicial exception of an Abstract idea using the grouping of a mathematical relationship.  The limitations include 
obtaining acceleration information of a first vehicle, the acceleration information defining an acceleration probability distribution of the first vehicle; 
obtaining image information of the first vehicle, the image information defining an image of the first vehicle; 

generating, based on a determination that the brake light of the first vehicle is on, a calibrated acceleration probability distribution of the first vehicle based on the acceleration probability distribution of the first vehicle and a braking-calibration curve.
The elements of “one or more processors” and “storage media storing machine-readable instructions” are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system (Alice Corp. Pty. Ltd. v. CLS Bank Int’l 573 U.S. __, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014)).
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea itself.
Therefore the claims are found to be patent ineligible.  
Dependent claim 19 when analyzed individually and as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) amount to significantly more than the judicial exception.
            The additional limitations of claim 19 are merely extensions of abstract ideas or with only generic elements. The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea.

Note on Prior Art
Claims 1-20 are not rejected under prior art.
Though the prior art US Publication  2017/0050641 (Park) discloses a system comprising: 
one or more processors; and a memory storing instructions that, when executed by the one or more processors, cause the system to perform (“may further include a processor”[0020]):
obtaining acceleration information of a first vehicle, the acceleration information defining an acceleration probability distribution of the first vehicle (“determine, based on the object detected outside the vehicle, a speed of the vehicle… provide, based on a determination that the vehicle undergoes acceleration during the braking operation of the vehicle” [0020] “determining that the vehicle undergoes acceleration during the braking operation of the vehicle” [0021]);
obtaining image information of the first vehicle, the image information defining an image of the first vehicle (“receive an image obtained by an adjacent vehicle” [0020], “determining that the brake lamp of the vehicle is in an on-state based on the received image obtained by the adjacent vehicle” [0021]);
determining whether a brake light of the first vehicle is on or off based on the image of the first vehicle (“detect, in the received image, an on-state or an off-state of a brake lamp of the vehicle” [0020], “determining that the brake lamp of the vehicle is in an on-state based on the received image obtained by the adjacent vehicle” [0021]) ; and 
generating, based on a determination that the brake light of the first vehicle is on (“detect, in the received image, an on-state or an off-state of a brake lamp of the vehicle, determine, based on the determined speed of the vehicle and the on-state or the off-state of the brake lamp, whether the vehicle undergoes acceleration during a braking operation of the vehicle, and provide, based on a determination that the vehicle undergoes acceleration during the braking operation of the vehicle, a control signal to restrict further acceleration of the vehicle” [0020], “determining that the brake lamp of the vehicle is in an on-state based on the received image obtained by the adjacent vehicle” [0021]);
the prior art fails to teach or suggest the further inclusion of a calibrated acceleration probability distribution of the first vehicle based on the acceleration probability distribution of the first vehicle and a braking-calibration curve.
            
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y LIAO whose telephone number is (303)297-4241. The examiner can normally be reached Monday - Friday 10AM ET - 7PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 



/C.Y.L/Examiner, Art Unit 2864  

/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857